                   Case 19-12031-CSS                 Doc 177       Filed 12/02/19      Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                          )        Chapter 11
    In re:                                                )
                                                          )        Case No. 19-12031 (CSS)
    GCX Limited, et al.1,                                 )        Jointly Administered
                                                          )
                     Debtors.                             )
                                                          )        Ref: D.I. 12, 13, 156, 164



            EMERGENCY MOTION OF RELIANCE COMMUNICATIONS LTD.
                 FOR CONTINUANCE OF HEARING ON THE DEBTORS’
        JOINT PREPACKAGED CHAPTER 11 PLAN AND DISCLOSURE STATEMENT


             Reliance Communications Limited (“RCom” or “RCOM”), through Anish Nanavaty, its

Resolution Professional (“RP”), duly appointed pursuant to the Insolvency and Bankruptcy Code

of India (the “IBC”), hereby moves, on an emergency basis, for a continuance of the hearing on

confirmation of the Joint Prepackaged Chapter 11 Plan (D.I. 12) (the “Plan”) and the Disclosure

Statement (D.I. 13) of GCX Limited and its Debtor Affiliates (the “Debtors”), which the Debtors

filed on behalf of themselves and the nondebtor entities that are their direct or indirect

subsidiaries. RCom filed Objections to the Plan and Disclosure Statement (D.I. 164). In

support of this motion for continuance, RCom respectfully states as follows:




1
     The 16 debtors in these chapter 11 cases are:
      GCX Limited;                                                Reliance Globalcom Limited;
      FLAG Telecom Development Limited;                           Reliance Vanco Group Limited;
      FLAG Telecom Group Services Limited;                        Vanco Australasia Pty Limited;
      FLAG Telecom Ireland Network DAC;                           Vanco GmbH;
      FLAG Telecom Network Services DAC;                          Vanco SAS;
      FLAG Telecom Network USA Limited;                           Vanco UK Limited;
      Reliance FLAG Atlantic France SAS;                          Vanco US, LLC; and
     Reliance FLAG Telecom Ireland DAC;                           VNO Direct Limited.




11399878/1
              Case 19-12031-CSS         Doc 177      Filed 12/02/19     Page 2 of 6



                                        BACKGROUND

A.       RCom and the Debtors

         1.    The Debtors in this case are all indirect subsidiaries of RCom. RCom is the

indirect parent of debtor GCX Limited (“GCX”) (through three intermediary, holding company

entities, one in India, one in Bermuda, the third in the Netherlands). RCom is also the direct

owner of .004 percent of the equity interest in debtor Reliance Globalcom Limited, a Bermuda

entity (“RGL”). (The rest of the equity in RGL is owned by GCX, and thus indirectly by

RCom.) The other Debtors are subsidiaries of GCX or RGL.

         2.    RCom is, as stated on its website, “India's leading enterprise communications

services provider.” See http://rcom.co.in/our-company/what-we-do/. It offers “a comprehensive

portfolio of enterprise voice, data, video, and IT infrastructure solutions to enterprises and OTTs

across India and globally.” Id.

         3.    In addition to being their indirect parent, RCom is a contract counterparty to

several of the Debtors, in connection with numerous ongoing, executory contracts, some of

which are critical to the ongoing business of the Debtors.

         4.    Since May 15, 2018, RCom has been in an insolvency proceeding of its own – in

India, under India’s Insolvency and Bankruptcy Code of 2016 (the “IBC”). Its Corporate

Insolvency Resolution Process (“CIRP”) commenced on that date pursuant to the order passed

by the National Company Law Tribunal, Mumbai Bench (“NCLT”). Thereafter, the National

Company Law Appellate Tribunal (“NCLAT”) had stayed the CIRP, which had been further

vacated by the NCLAT on April 30, 2019. The CIRP of RCom is ongoing.

         5.    On June 21, 2019, Mr. Anish Nanavaty was appointed the “Resolution

Professional” for RCom by the NCLT. A Resolution Professional, or “RP,” is roughly a



                                                 2
11399878/1
               Case 19-12031-CSS         Doc 177     Filed 12/02/19     Page 3 of 6



combination of Chief Restructuring Officer and Trustee. He is overseen by a Committee of

Creditors (“CoC”), constituted during the CIRP, which provides approvals on various crucial

matters in respect of the corporate debtor.

         6.    In mid-2019, RCom and the Debtors negotiated, and reached agreement on,

revisions to the price structures in some of their key contracts. The new pricing had been

approved by the CoC, and it awaited only execution of the documents by the parties.

         7.    RCom was anticipating engaging in a sale process for GCX, and other parts of its

business, within the RCom insolvency proceeding in India.

B.       The Debtors’ Bankruptcy Case

         8.    However, on September 15, 2019 (the “Petition Date”), the Debtors filed their

chapter 11 petitions in this Court, together with their Prepackaged Plan and Disclosure

Statement, a motion to approve debtor-in-possession financing (D.I. 17) and a motion to approve

sale procedures (D.I. 51). The Plan Supplement was filed on November 20, 2019. (D.I. 156).

         9.    On September 25, 2019, the Court entered an order (D.I. 72) approving the

proposed bidding and sale procedures. Those procedures called for Non-Disclosure Agreements

to be signed by September 27, 2019, and for irrevocable bids on substantially all the assets of the

Debtors’ collective, global business to be submitted by October 18, 2019.

         10.   On October 29, 2019, the Debtors filed a Notice of Revised Bid Deadline (D.I.

118), stating that the bid deadline was being extended to November 1, 2019. It is unclear

whether or when any prospective bidders received notice of the extended deadline.

         11.   On September 16, 2019, the Court entered an order (D.I. 50) approving the form

of ballots and notice and scheduling a combined hearing on the plan and disclosure statement.

The order set a deadline of October 15, 2019 for the submission of ballots. The ballots include



                                                 3
11399878/1
               Case 19-12031-CSS         Doc 177        Filed 12/02/19   Page 4 of 6



an “Opt Out” option as to the broad releases of non-debtors set forth in the Plan.

C.       RCom’s Class 7 Ballot

         12.   RCom was supposed to have been served a Class 7 ballot. See Affidavit of

Mailing (D.I. 53) at ¶ 2(b) and Exhibit E.

         13.   RCom did not, however, receive the ballot and solicitation materials.     Nor did

the RP receive the ballot and solicitation materials.    The RP was not aware that RCom was

supposed to receive a ballot and related materials. RCom and the RP did not become aware that

solicitation materials and a ballot were purportedly mailed to it, until several weeks after the

October 15, 2019 voting deadline, when RCom was alerted to the matter by counsel it retained in

this case.

         14.   On November 27, 2019, the deadline for filing objections to the Plan and

Disclosure Statement, RCom filed its Objections (D.I. 164), accompanied by an affidavit from

the RP, Anish Nanavaty, and a completed ballot (using the generic form for class 7 ballots that

the Debtors filed in the case).

D.       The Confirmation Hearing and RCom’s Potential Witness

         15.   The hearing on the Plan and the Disclosure Statement (the “Confirmation

Hearing”) is set for December 4, 2019 at 1:00 p.m.

         16.   RCom seeks to have a witness attend the Confirmation Hearing – preferably,

either Anish Nanavaty, the RP of RCom, or William Innes, the senior consultant for Deloitte

who is a senior member of the RP’s team dealing with the RCom insolvency proceeding.

         17.   RCom expects to need a witness (a) to support the statements made by Mr.

Nanavaty in the affidavit that RCom attached to its Plan Objections, including but not limited to

the particulars of having confirmed that RCom did not receive the ballot purportedly sent to it,



                                                  4
11399878/1
                Case 19-12031-CSS        Doc 177      Filed 12/02/19     Page 5 of 6



and the several other addresses (both physical and email) that GCX might have used to send it,

especially given the level of communications that otherwise occur between GCX and RCom – so

that its ballot and “Opt Out” may be allowed; and (b) to support, by their testimony, other

objections asserted by RCom, including without limitation, information about GCX’s value, and

RCom’s contracts with GCX and their affect on GCX and its Plan.

          18.   Neither is able to attend the Confirmation Hearing.

          19.   Mr. Nanavaty needs a visa and is submitting a visa application for travel to the

United States, and understands that approval would likely require a week’s time; the travel from

India to Delaware itself would itself also take a day’s time.

          20.   Mr. Innes has a visa, but he is currently in Scotland, attending to his father who,

on October 26, 2019, was given a preliminary diagnosis of a rare form of blood cancer

(lymphoplasmacytic lymphoma) following his admittance to Victoria Hospital (Kirkcaldy,

Scotland) His first haematology appointment in respect of this diagnosis is set for December 3,

2019, at 2:30 p.m. in Scotland. Mr. Innes is the only child of his father, a widower.

          21.   On November 27, 2019, RCom’s counsel asked Debtors’ counsel if they would

consider agreeing to a continuance of the Confirmation Hearing, and were told that the Debtors

would not agree.

                                     REQUEST FOR RELIEF

          22.   RCom respectfully requests a continuance of at least one week for the

Confirmation Hearing, to enable RCom to make arrangements for a witness from overseas to

attend.

          23.   RCom would be substantially prejudiced if unable to present testimony at the

hearing, including to support the allowance of its ballot, which RCom did not receive,



                                                  5
11399878/1
               Case 19-12031-CSS         Doc 177     Filed 12/02/19     Page 6 of 6



notwithstanding that the Debtor has represented that it mailed a flash drive to RCom at one of the

several addresses it listed for RCom on its List of Creditors.

         24.    RCom is the only party to have objected to the Debtors’ Plan and Disclosure

Statement – and this is not surprising since the entire scheme of the Debtors’ Plan is to wrest

ownership of GCX from RCom and turn it over to the Senior Noteholders. All other creditors

are theoretically unimpaired, and they were not given a chance to vote.

         25.    A reasonably short postponement of the hearing would serve the interests of the

bankruptcy process.

         WHEREFORE, for the foregoing reasons, RCom respectfully urges the Court to grant its

motion for a continuance of the Confirmation Hearing to another date convenient to the Court

and the interested parties.


Dated: December 2, 2019                       MORRIS JAMES LLP

                                              /s/ Douglas N. Candeub
                                              Brett D. Fallon (DE Bar No. 2610)
                                              Douglas N. Candeub (DE Bar No. 4211)
                                              500 Delaware Avenue, Suite 1500
                                              P.O. Box 2306
                                              Wilmington, Delaware 19899-2306
                                              Telephone: (302) 888-6800
                                              E-mail: bfallon@morrisjames.com
                                                      dcandeub@morrisjames.com
                                                                 and
                                              Andrea Hartley
                                              M. Katherine F
                                              AKERMAN LLP
                                              50 North Laura Street, Suite 3100
                                              Jacksonville, FL 32202-3646
                                              Telephone: (904) 798-3700
                                              Email: andrea.hartley@akerman.com
                                                     katherine.fackler@akerman.com

                                              Counsel for Reliance Communications Limited


                                                 6
11399878/1
